Bronson, Chief Justice.
The plaintiffs entered an irregular judgment against Warren before his time for pleading had expired. Finding them*140selves in the wrong, the plaintiffs waived the judgment, and noticed the cause for trial several times; and it remained pending and undetermined when Warren died in February last. This irregular and abandoned judgment can not be allowed to stand, either against Warren, or those claiming under him, whether as heirs, devisees, or purchasers. The Townsends stand in the latter character. If Warren knew that a judgment had been entered, he knew also that it had been waived. This is not a mere technical irregularity, as to which a party must move within a year after judgment. The motion is founded on matter of substance. The plaintiffs have a judgment without the shadow of legal foundation to support it.
Decision—Ordered, That the judgment entered against the defendants in this cause, so far as relates to the defendant, Moses Warren, be vacated and set aside; so that the said judgment shall not affect any property held under said Warren.